


109 HR 5817 IH: Bainbridge Island Japanese American

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5817
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. Inslee (for
			 himself and Mr. Simpson) introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To adjust the boundary of the Minidoka Internment
		  National Monument to include the Nidoto Nai Yoni Memorial in Bainbridge Island,
		  Washington, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bainbridge Island Japanese American
			 Monument Act of 2006.
		2.Boundary
			 adjustment
			(a)In
			 generalThe boundary of the Minidoka Internment National
			 Monument, located in the State of Idaho and established by Presidential
			 Proclamation 7395 of January 17, 2001, is adjusted to include the Nidoto Nai
			 Yoni (Let it not happen again) memorial. That memorial—
				(1)commemorates the
			 Japanese Americans of Bainbridge Island, Washington, who were the first to be
			 forcibly removed from their homes and relocated to internment camps during
			 World War II under Executive Order 9066: and
				(2)consists of
			 approximately 8 acres of land in the City of Bainbridge Island, Washington, as
			 depected on the map titled _______, numbered ________, and dated
			 ________.
				(b)MapThe
			 map referred to in subsection (a) shall be kept on file and made available for
			 public inspection in the appropriate offices of the National Parks
			 Service.
			3.Administration of
			 Monument
			(a)AdministrationThe
			 Secretary of the Interior (hereinafter in this section referred to as the
			 Secretary) shall administer the Nidoto Nai Yoni Memorial as part
			 of Minidoka Internment National Monument in accordance with—
				(1)Presidential
			 Proclamation 7395 of January 17, 2001;
				(2)laws and
			 regulations generally applicable to units of the National Park System,
			 including the Act of August 25, 1916 (commonly referred to as the
			 National Parks Service Organic Act, 16 USC 1 et seq); and
				(3)any agreements
			 entered into pursuant to subsection (b).
				(b)AgreementsFor
			 the purposes of developing, interpreting, operating , and maintaining the
			 Nidoto Nai Yoni Memorial in partnership with other public and private entities,
			 the Secretary is authorized to enter into agreements with—
				(1)the City of
			 Bainbridge Island;
				(2)the Bainbridge
			 Island Metropolitan Park Camp Recreational District;
				(3)The Bainbridge
			 Island Japanese American Community Memorial Committee;
				(4)the Bainbridge
			 Island Historical Society;
				(5)successor entities
			 to the entities named in paragraphs (1) through (4); and
				(6)other appropriate
			 individuals or entities, at the discretion of the Secretary.
				(c)Coordination of
			 interpretive and educational materials and programsThe Secretary
			 shall coordinate the development of interpretive and educational materials and
			 programs for the Nidoto Nai Yoni Memorial and the Minidoka Internment National
			 Monument with the Manzanar National Historic Site in the State of
			 California.
			
